
	

114 HR 4726 IH: Preventing Illegal Visa Overstays Act of 2016
U.S. House of Representatives
2016-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4726
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2016
			Mr. Graves of Missouri introduced the following bill; which was referred to the Committee on Homeland Security
		
		A BILL
		To prohibit the obligation of funds to pay the salary of the Secretary of Homeland Security until a
			 biometric entry and exit data system has been fully implemented, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Preventing Illegal Visa Overstays Act of 2016. 2.No payment of salary to the Secretary of Homeland Security until full implementation of the entry and exit data systemBeginning on the date of enactment of this Act, no funds made available in any fiscal year may be obligated to pay the salary of the Secretary of Homeland Security. The limitation provided under the previous sentence shall no longer apply beginning on the date that the entry and exit data system (as such term is defined in section 7208(b) of the Intelligence Reform and Terrorism Prevention Act of 2004 (8 U.S.C. 1365b(b))) has been fully implemented.
		
